Citation Nr: 0024115	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  98-06 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a skin disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to November 
1945.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran's claim for service connection for a skin 
disability is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.


CONCLUSION OF LAW

The veteran's claim for service connection for a skin 
disability is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains, in substance, that he incurred a skin 
disability while onboard a ship during active service.  The 
veteran maintains that he has continuously suffered from this 
skin disability until the present.  Accordingly, a favorable 
determination is requested.

The Board finds that the veteran's claim for service 
connection for a skin disability is "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107.  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of the record are viewed in the 
light most favorable to that claim.  The veteran's service 
medical records show that he complained of and was treated 
for a skin disability while on active duty.  There is 
competent medical evidence that the veteran currently has a 
skin disability.  There is competent medical evidence of a 
nexus between the veteran's in-service skin disability and 
his current skin disability.  Specifically, a July 2000 
report from the veteran's treating physician, Michael T. 
Goldfarb, M.D., relates that he had reviewed the veteran's 
service medical records and had spoken with the veteran and 
his wife.  Dr. Goldfarb expressed the opinion that based 
mostly on the veteran's record, it was possible that it was 
as likely as not that the veteran's chronic dermatitis and 
neurodermatitis was causally related to severe skin reaction 
he had while on active duty. 

In light of the foregoing, the veteran's claim for service 
connection for a skin disability is found to be well-
grounded.  


ORDER

The claim for service connection for a skin disability is 
well-grounded, and the appeal to this extent is granted.


REMAND

The Board is not satisfied that all relevant facts pertaining 
to this well-grounded claim have been properly and 
sufficiently developed, in accordance with VA's duty to 
assist.  38 U.S.C.A. § 5107(a).

In this regard, the Board finds that during a July 2000 
hearing before the undersigned Board member, sitting at 
Detroit, Michigan, the veteran and his wife testified that 
they had attempted to obtain records of dermatological 
treatment the veteran underwent shortly after service, but 
were unsuccessful.  Nevertheless, they submitted the names of 
several doctors, as well as their best information as to the 
doctors' addresses.  

Further, the veteran has not been afforded a VA examination 
to determine the nature, extent and etiology of his skin 
disability.  

In light of the above, and in order to give the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development is necessary.

Accordingly, this case is REMANDED for the following action:

1.  In light of the veteran's July 2000 
hearing testimony regarding post-service 
medical treatment (Transcript at pages 5-
9), and after obtaining any necessary 
authorization or additional information 
from the veteran, the RO should take 
appropriate action to obtain copies of 
any clinical records indicated, which 
have not been previously secured.

2.  Then, the RO should schedule the 
veteran for a VA examination by an 
appropriate specialist to determine the 
nature and extent of the veteran's skin 
disorder.  All indicated tests must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should specifically address 
whether it is at least as likely as not 
that any current dermatologic diagnoses 
and findings are related to the 
dermatologic findings noted in the 
veteran's service medical records.  A 
complete rationale for all opinions 
expressed should be given.

3.  Then, in light of the additional 
evidence obtained, the RO should 
readjudicate the veteran's claim for 
service connection for a skin disability.

If the benefit sought is not granted, where a timely notice 
of disagreement is of record, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
appellant until he is notified.




		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 


